Exhibit 10.1

TERADATA

EXECUTIVE SEVERANCE PLAN

1.    Establishment; Purpose.

(a)    Establishment. Teradata Corporation (the “Company”) hereby establishes
the Teradata Executive Severance Plan, as set forth in this document, effective
as of February 1, 2017 (the “Effective Date”).

(b)    Purpose. The Plan is designed to provide financial protection in the
event of unexpected job loss to certain officers and key employees of the
Company and its Affiliates who are expected to make substantial contributions to
the success of the Company.

2.    Definitions. For purposes of the Plan, the following terms have the
meanings set forth below:

“Accrued Benefits” has the meaning given to that term in Section 4(a)(i) hereof.

“Affiliate” means any entity controlled by, controlling, or under common control
with, the Company.

“Annual Base Salary” means the Participant’s annual rate of base salary in
effect as of the Date of Termination. In the event of a Qualified Termination,
the Participant’s Annual Base Salary shall be determined without regard to any
reduction in base salary that constitutes Good Reason for such Qualified
Termination.

“Benefit Continuation Period” means, with respect to each Participant, the
number of months set forth on Exhibit A as the Benefit Continuation Period for
the Participant’s participation level (Level I or Level II, as applicable).

“Board” means the Board of Directors of the Company.

“Cause” as a reason for the termination of a Participant’s employment shall have
the meaning assigned such term in the employment agreement or offer letter, if
any, between the Participant and the Company or Affiliate. If the Participant is
not a party to an employment or offer letter with the Company or an Affiliate in
which such term is defined, then “Cause” shall mean (a) conviction of the
Participant for committing a felony under federal law or the law of the state in
which such action occurred, (b) dishonesty in the course of fulfilling the
Participant’s duties to the Company or an Affiliate, (c) failure on the part of
the Participant to perform substantially such Participant’s duties to the
Company or an Affiliate in any material respect, (d) a material violation of the
Company’s ethics and compliance program, or (e) before a Change in Control, such
other events as shall be determined by the Plan Committee. Notwithstanding any
other provision of the Plan to the contrary, following a Change in Control, any
determination by the Plan Committee as to whether “Cause” exists shall be
subject to de novo review.

 

1



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following events:

(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either (i) the then outstanding shares of
common stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that for purposes of this
paragraph (a), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, or (D) any acquisition pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of paragraph (c) of this definition of Change in
Control; or

(b)    Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least two-thirds (2/3) of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(c)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of assets of another entity (a “Corporate Transaction”), in each
case, unless, following such Corporate Transaction, (i) all or substantially all
of the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction beneficially own, directly or
indirectly, more than fifty percent (50%) of, respectively, the then outstanding
shares of common stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be; (ii) no Person (excluding any employee benefit
plan (or related trust) of the Company or such corporation resulting from such
Corporate Transaction) beneficially owns, directly or indirectly, fifty percent
(50%) or more of, respectively, the then outstanding shares of common stock of
the corporation resulting from such Corporate Transaction or the combined voting
power of the then outstanding voting securities of such corporation

 

2



--------------------------------------------------------------------------------

except to the extent that such ownership existed prior to the Corporate
Transaction; and (iii) at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Corporate
Transaction; or

(d)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

“COBRA” means Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation and Human Resource Committee of the Board.

“Date of Termination” means, except as otherwise provided pursuant to Section 20
hereof, the date on which the termination of the Participant’s employment with
the Company and its Affiliates (for any reason) is effective.

“Effective Date” has the meaning given to such term in Section 1(a) of the Plan.

“Eligible Employee” means an individual who is designated as such pursuant to
Section 3(a) hereof.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means Securities Exchange Act of 1934, as amended.

“Good Reason” means, with respect to any Participant, the occurrence of any of
the following events without the Participant’s prior written consent:

(a)    A material reduction in the Participant’s authority, duties and
responsibilities, as compared to those as in effect immediately prior to a
Change in Control, excluding for this purpose any isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Participant;

(b)    A reduction of five percent (5%) or more in the Participant’s Annual Base
Salary (other than any such reduction that is applied across-the-board to
similarly situated employees), as compared to the higher of (i) the
Participant’s Annual Base Salary as in effect immediately prior to the Change in
Control or (ii) the Participant’s highest Annual Base Salary in effect at any
time thereafter;

(c)    The failure to pay annual or long-term incentive compensation to which
the Participant is otherwise entitled under the terms and conditions of the
applicable Company incentive plan, at the time at which such compensation is
otherwise payable in the ordinary course of business or as soon thereafter as
administratively feasible;

 

3



--------------------------------------------------------------------------------

(d)    A reduction of five percent (5%) or more in the Participant’s “target” or
“maximum” annual or long-term incentive opportunity (other than any such
reduction that is applied across-the-board to similarly situated employees), as
compared to the applicable level as in effect immediately prior to the Change in
Control (or if higher, at any time thereafter);

(e)    The failure by the Company to continue in effect any equity compensation
plan in which the Participant participates immediately prior to the Change in
Control, unless a substantially equivalent alternative compensation arrangement
(embodied in an ongoing substitute or alternative plan) has been provided to the
Participant, or the failure by the Company to continue the Participant’s
participation in any such equity compensation plan on substantially the same
basis, in terms of the level of such Participant’s participation relative to
other participants, as existed immediately prior to the Change in Control,
excluding for this purpose any isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Participant;

(f)    Except as required by law, the failure by the Company to continue to
provide to the Participant employee benefits substantially equivalent, in the
aggregate, to those enjoyed by the Participant under the qualified and
nonqualified employee benefit and welfare plans of the Company, including,
without limitation, the life insurance, medical, dental, health and accident,
disability retirement, and savings plans, in which the Participant was eligible
to participate immediately prior to the Change in Control, other than a
reduction of such benefits, in the aggregate, of less than 5% of aggregate value
of such benefits as of immediately prior to the Change in Control;

(g)    The Company’s requiring the Participant to be based at any office or
location (i) that is more than forty (40) miles from the Participant’s principal
place of employment immediately prior to the Change in Control, and (ii) that
would increase the Participant’s commute by more than twenty (20) miles from the
Participant’s commute immediately prior to the Change in Control; or the
Company’s requiring the Participant to travel on Company business to a
substantially greater extent than required immediately prior to the Change in
Control; or

(h)    Any failure by the Company to comply with Section 12(a) of the Plan.

Notwithstanding any other provision of the Plan to the contrary, any
determination by the Plan Committee as to whether “Good Reason” exists shall be
subject to de novo review.

“Level I Participant” means a Participant designated as such by the Plan
Committee pursuant to Section 3(a) of the Plan.

 

4



--------------------------------------------------------------------------------

“Level II Participant” means a Participant designated as such pursuant to
Section 3(a) of the Plan.

“Notice of Termination” means a written notice which (a) indicates the specific
termination provision in this Plan relied upon, (b) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under the provision so
indicated, and (c) if the Date of Termination is other than the date of receipt
of such notice, specifies the Date of Termination (which date shall be not more
than 60 calendar days after the giving of such notice).

“Other Benefits” has the meaning given to that term in Section 4(a)(ii) hereof.

“Participant” means an Eligible Employee who meets the eligibility requirements
and other conditions of Section 3 hereof (including the timely execution and
delivery of a Participation Agreement), until such time as the Eligible
Employee’s participation ceases in accordance with Section 3(c) hereof. Each
Participant shall be either a “Level I Participant” or a “Level II Participant,”
as designated pursuant to Section 3(a) hereof.

“Participation Agreement” means an agreement between the Company and each
Eligible Employee that must be executed as a condition of the Eligible
Employee’s participation in this Plan, in substantially the form attached as
Exhibit B, or in such other form as may be determined by the Plan Committee, in
its discretion.

“Plan” means this Teradata Executive Severance Plan, as set forth herein and as
amended from time to time.

“Plan Committee” means the committee which shall have full power and authority
to administer the Plan as provided in Section 9 hereof. Prior to a Change in
Control, the Plan Committee shall consist of the members of the Committee;
provided, however, that any time prior to a Change in Control, the Plan
Committee may designate members of the Incumbent Board (within the meaning of
paragraph (b) of the definition of Change in Control set forth above) or
individuals who were officers of the Company as of immediately prior to the
Change in Control (“Incumbent Members”) to serve as the Plan Committee following
the Change in Control. Once designated by the Plan Committee prior to a Change
in Control to serve following a Change in Control, Incumbent Members may not be
removed from the Plan Committee following the Change in Control.

“Qualified Termination” means the termination of a Participant’s employment with
the Company and its Affiliates (a) by the Company without Cause and not as a
result of the Participant’s disability or death; or (b) by the Participant for
Good Reason, but if and only if such termination by the Participant for Good
Reason occurs (i) within two (2) years after a Change in Control, or (ii) during
the six (6) month period ending on the date of a Change in Control and the
Participant can reasonably demonstrate that the event(s) constituting Good
Reason occurred at the request of a third party who had taken steps reasonably
calculated to effect the Change in Control.

 

5



--------------------------------------------------------------------------------

“Release” has the meaning given to that term in Section 5 hereof.

“Severance Multiple” means, with respect to each Participant, the number set
forth on Exhibit A as the Severance Multiple for the Participant’s participation
level (Level I or Level II, as applicable).

“Target Annual Bonus” means the amount of cash compensation that would be
payable to the Participant under the Company’s applicable annual incentive bonus
plan for the fiscal year during which the Date of Termination occurs if the
Participant’s employment had continued through the end of such fiscal year,
computed assuming that the “target” level of performance had been achieved,
without regard to any discretionary adjustments that would have the effect of
reducing the amount of the annual incentive bonus (other than discretionary
adjustments applicable to all similarly-situated employees who did not terminate
employment). For purposes of clarity, the Target Annual Bonus for a participant
in the Company’s Management Incentive Plan shall mean the target level under the
“Annual Bonus Program” or such other factors the Committee may set in its
exercise of downward discretion as provided in the Management Incentive Plan. In
the event of a Qualified Termination, the Participant’s Target Annual Bonus
shall be determined without regard to any reduction in “target” annual incentive
bonus opportunity that constitutes Good Reason for such Qualified Termination.

3.    Eligibility.

(a)    Eligible Employees. Eligibility to participate in the Plan shall be
limited to those officers and key employees of the Company and its Affiliates
who (i) are U.S.-based full-time employees, and (ii) are designated as Eligible
Employees by the Plan Committee, in its sole discretion; provided that the
Company’s Chief Executive Officer may, in his discretion, designate as Eligible
Employees such U.S.-based full-time employees as he may determine who are not
executive officers subject to the reporting requirements of Section 16 of the
Exchange Act. When designating Eligible Employees, the Plan Committee shall
specify whether each Eligible Employee is eligible to participate in the Plan as
a Level I Participant or a Level II Participant. In lieu of expressly
designating Eligible Employees for Plan participation, the Plan Committee may
establish eligibility criteria providing for the participation, and/or
participation level, of one or more Eligible Employees who satisfy such
criteria. Any Eligible Employee designated as such by the Company’s Chief
Executive Officer shall be a Level II Participant.

(b)    Participation. As a condition to becoming a Participant and being
entitled to the benefits and protections provided under the Plan, each Eligible
Employee must execute and deliver a Participation Agreement to the Company
within the later of (i) forty-five (45) days after the date such individual is
designated as an Eligible Employee pursuant to Section 3(a), or (ii) fifteen
(15) days after the Eligible Employee first receives the Participation Agreement
to be executed.

(c)    Duration of Participation. An Eligible Employee participating in this
Plan shall cease to be a Participant in this Plan if: (i) the Eligible Employee
ceases to be employed by the Company or an Affiliate for any reason, unless such
Eligible Employee is then entitled to a severance benefit as provided in
Section 4 of this Plan; or (ii) the Plan Committee removes the

 

6



--------------------------------------------------------------------------------

Eligible Employee as a Participant in accordance with Section 16 hereof.
Notwithstanding anything herein to the contrary, a Participant who is entitled
to a severance benefit as provided in Section 4(b) of this Plan and/or Accrued
Benefits or Other Benefits as provided in Section 4(c) of this Plan shall remain
a Participant in this Plan until the amounts and benefits payable under this
Plan have been paid or provided to the Participant in full. Any severance
benefits to be provided to a Participant under this Plan are subject to all of
the terms and conditions of the Plan, including Sections 5 and 7 hereof, and the
terms and conditions of Sections 5 and 7 hereof shall survive, for the periods
set forth therein, the termination of a Participant’s employment and
participation in this Plan.

(d)    No Employment Rights. Participation in the Plan does not alter the status
of a Participant as an at-will employee, and nothing in the Plan will limit or
affect in any manner the right of the Company or an Affiliate to terminate the
employment or adjust the compensation of a Participant at any time and for any
reason (with or without Cause).

4.    Severance Benefits.

(a)    Any Termination of Employment. If a Participant’s employment with the
Company and its Affiliates is terminated for any reason or no reason, then:

(i)    Accrued Benefits. The Company shall pay, or cause to be paid, to the
Participant the sum of: (A) the Participant’s earned but unpaid base salary
through the Date of Termination; (B) the amount of any annual incentive bonus
that has been earned by the Participant for a completed fiscal year preceding
the Date of Termination in accordance with the terms and conditions of the
Company’s applicable annual incentive bonus plan, but that has not yet been paid
to the Participant; (C) any accrued but unused vacation pay through the Date of
Termination; and (D) any reasonable unreimbursed business expenses actually and
properly incurred by the Participant in connection with carrying out his or her
duties with the Company and its Affiliates through the Separation Date in
accordance with the Company’s applicable business expense reimbursement
policies, which expenses must be submitted by the Participant to the Company
with supporting receipts and/or documentation no later than ten (10) calendar
days after the Date of Termination (the sum of the amounts described in clauses
(A), (B), (C) and (D) shall be referred to as the “Accrued Benefits”). The
Accrued Benefits shall be paid in a single lump sum within 30 calendar days
after the Date of Termination.

(ii)    Other Benefits. To the extent not theretofore paid or provided, and
subject to Section 8(b) hereof, the Company shall pay or provide, or cause to be
paid or provided, to the Participant (or his or her estate) any other amounts or
benefits required to be paid or provided or which the Participant is eligible to
receive under any plan, program, policy, practice, contract or agreement of the
Company, including the right to continued participation in the Company’s
medical, dental and vision care plans to the extent provided under COBRA (such
other amounts and benefits shall be hereinafter referred to as the “Other
Benefits”) in accordance with the terms and normal procedures of each such plan,
program, policy or practice or contract or agreement, based on accrued and
vested benefits through the Date of Termination.

 

 

7



--------------------------------------------------------------------------------

(b)    Qualified Termination. Subject to the Participant’s compliance with
Sections 5 and 7 hereof, in the event of a Participant’s Qualified Termination,
then, except as otherwise provided in such Participant’s Participation
Agreement, and in all cases subject to Section 20 hereof, such Participant shall
be entitled to the compensation and benefits set forth in this Section 4(b):

(i)    Severance Pay. The Company shall pay to the Participant an amount equal
to the product of (A) the Participant’s Severance Multiple, and (B) the sum of
the Participant’s Annual Base Salary and Target Annual Bonus. Any severance
payable pursuant to this Section 4(b)(i) shall be paid in substantially equal
installments in accordance with the Company’s normal payroll procedures over the
Participant’s Benefit Continuation Period, with the first installment commencing
on the first payroll date to occur on or immediately after the date the Release
becomes effective and irrevocable in accordance with its terms. The first such
installment shall include all amounts accrued after the Date of Termination to
the date of such installment and the remaining installments shall be payable as
otherwise scheduled assuming that payments had begun on the first regular
payroll date after the Date of Termination. Notwithstanding the foregoing, if
the Participant’s Qualified Termination occurs within two (2) years after a
Change in Control that also constitutes a “change in control event” within the
meaning of Treasury Regulation § 1.409A-3(i)(5), then such Participant’s
severance pay pursuant to this Section 4(b)(i) shall be paid in a single lump
sum within seventy (70) days after the Date of Termination.

(ii)    Pro-Rated Annual Incentive. The Participant shall be eligible to receive
a lump sum payment (but only to the extent that the Participant is not otherwise
entitled to receive a partial payment for the year of termination under the
terms of the applicable annual incentive bonus plan for the period prior to the
Date of Termination) equal to the product of (A) the Participant’s Target Annual
Bonus and (B) a fraction, the numerator of which is the number of days in the
bonus year in which the Date of Termination occurs through the Date of
Termination and the denominator of which is 365 (the “Pro-Rated Annual
Incentive”), which amount shall be paid within seventy (70) days after the Date
of Termination. Notwithstanding the foregoing, in the case of a Participant who
participates in the Company’s Management Incentive Plan and whose Qualified
Termination occurs prior to a Change in Control, the Pro-Rated Annual Incentive
of such Participant shall be paid at the same time that payments are made to
other participants in the Company’s Management Incentive Plan for the fiscal
year during which the Date of Termination occurs whose employment did not
terminate during such fiscal year, and subject to the terms and conditions of
the Management Incentive Plan (including the Committee’s determination of the
Company’s earnings before income taxes for the full fiscal year and
certification of the amount payable thereunder, so that such Participant’s
Pro-Rated Annual Incentive may not exceed an amount equal to the applicable
percentage (as set forth in the Management Incentive Plan) of the Company’s
actual earnings before income taxes for the full fiscal year as defined in such
plan). The Pro-Rated Annual Incentive paid to a Participant hereunder shall be
in lieu of any annual incentive bonus that the Participant otherwise would have
been entitled to receive for that fiscal year.

 

8



--------------------------------------------------------------------------------

(iii)    Health Care Coverage. Subject to the Participant’s timely election of
continued medical, dental and vision care coverage under COBRA, the Company will
subsidize the Participant’s COBRA premiums to continue his or her coverage
(including coverage for the Participant’s eligible dependents, if applicable)
(the “COBRA Premiums”) during the Benefit Continuation Period, such that
Executive will only be obligated to pay the contributions required of active
employees during the Benefit Continuation Period. The Benefit Continuation
Period shall run concurrently with the eighteen-month COBRA continuation period.
During the Benefit Continuation Period, an amount equal to the applicable COBRA
Premiums (or such other amounts as may be required by law) will be included in
Participant’s income for tax purposes and the Company may withhold taxes from
the Participant’s other compensation for this purpose. The Company specifically
reserves the right at its sole discretion to amend, suspend, discontinue or
terminate its medical, dental and vision care plan or any or all benefits under
such plan at any time, without either the prior consent of, or any prior notice
to, any Participant, and to make or amend rules for administration of such plan;
provided, however, that if the Company terminates its medical, dental and vision
care plan during a Participant’s Benefit Continuation Period, then, within 30
calendar days after the termination of such plan, the Company will make a single
lump sum cash payment to such Participant equal to the cost that the Company
otherwise would have incurred hereunder (in the absence of the termination of
such plan) to subsidize the Participant’s COBRA Premiums for the period of time
from the effective date of termination of such plan through the last day of the
Participant’s Benefit Continuation Period. After the Benefit Continuation Period
and during the remainder of the eighteen-month COBRA continuation period, a
Participant shall be entitled to elect continued medical, dental and vision care
coverage as may be provided pursuant to COBRA (including coverage for his or her
eligible dependents, if applicable), provided that the Participant pays the full
premiums (i.e., without subsidy from the Company) for such continued coverage
after the Benefit Continuation Period.

(iv)    Outplacement. During the Participant’s Benefit Continuation Period, the
Participant will be entitled to participate in the Company’s outplacement
assistance program for officers and senior executives, with outplacement
services provided by the Company’s selected outplacement services provider, and
subject to the same terms and conditions as applicable to Company officers and
senior executives in the event of a reduction-in-force.

(v)    Equity Awards. Each outstanding equity award of the Company granted to
the Participant shall be treated as provided in the applicable Company equity
plan and award agreement; provided, however, that, unless the applicable equity
plan and award agreement would provide a greater benefit: (i) the Participant
shall be entitled to pro-rated vesting of all outstanding service-based and
performance-based restricted share unit awards granted by the Company,
determined under the pro-ration methodology employed by the Company from
time-to-time and, in the case of any performance-based restricted share unit
awards for which the applicable performance period has not been completed as of
the Date of Termination, subject to actual achievement of the applicable
performance goals, as determined by the Committee after the end of the
applicable performance period; and (ii) if the Participant is at least age 55 at
the time of his or her Qualifying Termination, the Participant shall receive an
extra year of vesting credit for purposes of calculating the vesting of the
Participant’s outstanding service-based restricted share units and stock options
granted by the Company (but not for purposes of calculating the vesting of the
Participant’s outstanding performance-based restricted share units granted by
the Company).

 

9



--------------------------------------------------------------------------------

(c)    Other Terminations. If a Participant’s employment is terminated by the
Company (and any Affiliate) for Cause, for disability or as a result of the
Participant’s death, or if the Participant voluntarily terminates his or her
employment for any reason (other than for Good Reason in a Qualifying
Termination), then the Company shall pay or provide to the Participant the
Accrued Benefits, payable in accordance with Section 4(a)(i) of this Plan, and
the Other Benefits set forth in Section 4(a)(ii) of this Plan, and no further
amounts shall be payable to the Participant under this Section 4 after the Date
of Termination.

(d)    Notice of Termination. Any termination of a Participant’s employment by
the Company and its Affiliates for Cause shall be communicated by Notice of
Termination to the Participant in accordance with Section 15. Any failure by the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Company
hereunder or preclude the Company from asserting such fact or circumstance in
enforcing the Company’s rights under this Plan or in any other forum.

(e)    Resignation from All Positions. Notwithstanding any other provision of
this Plan, upon the termination of a Participant’s employment for any reason,
unless otherwise requested by the Company, the Participant shall immediately
resign from all positions (including directorships) that he or she holds or has
ever held with the Company and its Affiliates. By executing the Participation
Agreement, each Participant agrees to execute any and all documentation to
effectuate such resignations upon request by the Company, but he or she shall be
treated for all purposes as having so resigned upon termination of his or her
employment, regardless of when or whether he or she executes any such
documentation.

(f)    Reduction in Certain Payments Contingent on a Change in Control.

(i)    In the event that it shall be determined by the Accounting Firm that any
Payment to a Participant would be subject to the Excise Tax, the Accounting Firm
shall determine whether to reduce the aggregate amount of the Payments payable
to such Participant to the Reduced Amount. The Payments shall be reduced to the
Reduced Amount only if the Accounting Firm determines that the Participant would
have a greater Net After-Tax Benefit if the Participant’s Payments were reduced
to the Reduced Amount. If instead the Accounting Firm determines that the
Participant would have a greater Net After-Tax Benefit if the Participant’s
Payments were not reduced to the Reduced Amount, the Participant shall receive
all Payments to which the Participant is entitled.

(ii)    If the Accounting Firm determines that the aggregate Payments otherwise
payable to a Participant should be reduced to the Reduced Amount pursuant to
this Section 4(f), the Company shall promptly give the Participant notice to
that effect and a copy of the detailed calculation thereof. All determinations
made by the Accounting Firm under this Section 4(f) shall be binding upon the
Company and the Participant and shall be made within fifteen (15) days after
receipt of notice from the Participant that there has been a Payment or such
earlier time as is requested by the Company. The reduction of Payments
hereunder, if applicable, shall be made by first reducing any Payments due under
Section 4(b)(i) of this Plan, and then any Payments due under Section 4(b)(ii)
of this Plan, and then any benefits due under Section 4(b)(iii) of this Plan,
and then any benefits due under Section 4(b)(iv) of this Plan, and then by
cancellation of any accelerated vesting of performance-based equity awards
(based on the

 

10



--------------------------------------------------------------------------------

reverse order of the date of grant), and then by cancellation of accelerated
vesting of other equity awards (based on the reverse order of the date of
grant). All fees and expenses of the Accounting Firm pursuant to this
Section 4(f) shall be borne solely by the Company. Notwithstanding anything in
this Plan to the contrary, the Company’s obligations under this Section 4(f)
shall not be conditioned upon the Participant’s termination of employment. By
way of example, in the event of a Change in Control which does not result in a
Participant’s termination of employment or entitlement to severance benefits
under this Plan, but which causes the accelerated vesting of such Participant’s
equity awards under a separate plan giving rise to an Excise Tax, the Company’s
obligations under this Section 4(f) shall apply with respect to such accelerated
vesting.

(iii)    Definitions. The following terms shall have the following meanings for
purposes of this Section 4(f).

(A)    “Accounting Firm” shall mean the Company’s then current independent
outside auditors, or such other nationally recognized certified public
accounting firm as may be designated by the Plan Committee immediately prior to
a Change in Control, provided that in the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, the Plan Committee may appoint another nationally
recognized accounting firm to make the determinations required under this
Section 4(f) (which accounting firm shall then be referred to as the Accounting
Firm hereunder), provided further that in any case, the retention of the
Accounting Firm for purposes of this Section 4(f) shall be subject to review and
approval, as applicable, by the Audit Committee of the Board.

(B)    “Excise Tax” shall mean the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

(C)    “Net After-Tax Benefit” shall mean the aggregate Value of all Payments to
a Participant, net of all taxes imposed on the Participant with respect thereto
under Sections 1 and 4999 of the Code and under applicable state and local laws,
as determined by the Accounting Firm.

(D)    A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Participant, whether paid or payable pursuant to this Plan or
otherwise.

(E)    “Reduced Amount” shall mean the greatest amount of Payments that can be
paid to a Participant that would not result in the imposition of the Excise Tax
upon the Participant if the Accounting Firm determines to reduce Payments to the
Participant pursuant to this Section 4(f).

 

11



--------------------------------------------------------------------------------

(F)    “Value” of a Payment shall mean the economic present value of a Payment
as of the date of the Change in Control (or such other date as required pursuant
to Section 280G), as determined by the Accounting Firm pursuant to Section 280G
of the Code using the discount rate required by Section 280G(d)(4) of the Code.

5.    Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to provide any severance benefits to a
Participant under Section 4(b) hereof unless: (a) the Participant or the
Participant’s legal representative first executes within fifty (50) calendar
days after the Date of Termination (or such earlier date as may be required by
the Company) a release of claims agreement in the form attached hereto as
Exhibit C, with such changes as the Company may determine to be required or
reasonably advisable in order to make the release enforceable and otherwise
compliant with applicable law (the “Release”), (b) the Participant does not
revoke the Release, and (c) the Release becomes effective and irrevocable in
accordance with its terms.

6.    No Mitigation. In no event shall a Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Participant under any of the provisions of this Plan.

7.    Restrictive Covenants. As a condition to participation in this Plan, and
by signing his or her Participation Agreement, each Participant shall
acknowledge and agree as follows:

(a)    Confidential and Trade Secret Information. Each Participant acknowledges
and agrees that the Participant has access to highly confidential, proprietary
and non-public information of the Company and its customers, including strategic
plans, customer lists, research and development plans, and other information not
made available to the general public and from which the Company derives value.
For purposes of this Plan, this information is defined as “Trade Secret
Information.” Each Participant further acknowledges and agrees that (A) he or
she is subject to the confidentiality and non-disclosure obligations the
Participant agreed to in connection with his or her employment with the Company,
in which the Participant agreed not to disclose the Company’s Trade Secret
Information or confidential information during or following the termination of
employment, and (B) state law and federal law (e.g., the Economic Espionage Act,
the Defend Trade Secrets Act) also prohibit the unlawful use or misappropriation
of confidential or Trade Secret Information. By signing his or her Participation
Agreement, each Participant shall reaffirm his or her obligations under these
contractual, common law and statutory provisions not to disclose, use, or
otherwise leverage any Company confidential, proprietary or Trade Secret
Information or related documents in any capacity. For purposes of this
Section 7, the term “Company” means the Company and its Affiliates.

(b)    Non-Competition; Non-Solicitation. Each Participant acknowledges and
agrees that, as a condition of receiving equity awards under the Company’s
equity compensation program (“Equity Awards”) and accepting benefits thereunder,
the Participant agreed in the award agreements governing the Equity Awards (the
“Equity Agreements”) that during his or her employment with the Company and, to
the extent permitted by applicable law, for a period of 12 months after the
Separation Date (or if applicable law mandates a maximum time that is shorter
than twelve months, then for a period of time equal to that shorter maximum
period), regardless of the reason for termination, the Participant will not,
without the prior written consent of the

 

12



--------------------------------------------------------------------------------

Chief Executive Officer of the Company: (i) render services directly or
indirectly to, or become employed by, any Competing Organization (as defined
below) to the extent such services or employment involves the development,
manufacture, marketing, sale, advertising or servicing of any product, process,
system or service which is the same or similar to, or competes with, a product,
process, system or service manufactured, sold, serviced or otherwise provided by
the Company to its customers and upon which the Participant worked or in which
the Participant participated during the last twelve (12) months of employment
with the Company (PROVIDED THAT THE RESTRICTION SET FORTH IN THIS
SECTION 7(b)(i) SHALL NOT APPLY TO A PARTICIPANT EMPLOYED BY THE COMPANY IN
CALIFORNIA); (ii) directly or indirectly recruit, hire, solicit or induce, or
attempt to induce, any exempt employee of the Company to terminate his or her
employment with or otherwise cease his or her relationship with the Company
(PROVIDED THAT THE RESTRICTION SET FORTH IN THIS SECTION 7(b)(ii) SHALL NOT
APPLY TO A PARTICIPANT EMPLOYED BY THE COMPANY IN CALIFORNIA); or (iii) solicit
the business of any firm or company with which the Participant worked during the
preceding twelve (12) months of employment at the Company, if such firm or
company was a customer of the Company, using Trade Secret Information (Sections
7(b)(i)-(iii) collectively, and to the extent applicable to a Participant, the
“Applicable Restrictions”). The Equity Agreements provide that if the
Participant breaches any of the Applicable Restrictions, then in addition to any
liability the Participant may have for damages arising from such breach and in
addition to any other remedies available to the Company under the Equity
Agreements or otherwise, and to the extent permitted under applicable law:
(A) any unvested restricted share units will be immediately forfeited, and, to
the extent permitted by applicable law, the Participant agreed to pay to the
Company the fair market value of any share units that vested and that were paid
during the 12 months prior to the Participant’s Date of Termination, and (B) the
Participant’s outstanding stock options will be cancelled, and the Participant
will pay to the Company the excess of the fair market value on the date of
exercise over the exercise price of any option shares received in connection
with the exercise of a stock option on or after the date which is 12 months
prior to the date of the breach. By signing his or her Participation Agreement,
each Participant shall agrees that if he or she breaches any of the Applicable
Restrictions or any of the terms of this Section 7, the Company is entitled to
seek all of the remedies provided in the Equity Agreements and any other
remedies available to it.

(c)    Competing Organization. As used in this Section 7 “Competing
Organization” means a person or organization which is engaged in or about to
become engaged in research on or development, production, marketing, leasing,
selling or servicing of a product, process, system or service which is the same
or similar to or competes with a product, process, system or service
manufactured, sold, serviced or otherwise provided by the Company to its
customers and is therefore a competitor of the Company. This includes but is not
limited to persons or organizations identified as a “Competing Organization” in
a list prepared by the Chief Executive Officer of the Company for the year in
which the Participant’s Date of Termination occurs. This list is maintained by
the Company’s Law Department.

(d)    Non-Disparagement. A Participant shall not disparage the Company or any
of its Affiliates or their respective directors, officers, employees, agents,
shareholders, successors and assigns (both individually and in their official
capacities with the Company and its Affiliates) or any of their goods, services,
employees, customers, business relationships, reputation or financial condition.
The Company agrees that, following the Date of Termination, it will instruct its

 

13



--------------------------------------------------------------------------------

executive officers not to disparage a Participant or the Participant’s business
relationships or reputation. For purposes of this Plan, to “disparage” means to
make statements, whether oral or written, whether direct or indirect, whether
true or false and whether acting alone or through any other person, that cast
the subject of the statement in a critical or unfavorable light or that
otherwise cause damage to, or intend to embarrass, the subject of the statement.
Nothing in the foregoing will preclude either party from providing truthful
disclosures as required by, or to the extent, if any, expressly authorized or
exempted by, applicable law or legal process, including participation in any
proceeding or investigation of the Securities and Exchange Commission, the
National Labor Relations Board, or other state or federal agency.

(e)    Return of Property. At a Participant’s Date of Termination, or at any
time upon the Company’s request, the Participant shall deliver to the Company,
and the Participant shall cease all other use, copying, transfer, disclosure,
alteration, damage, destruction and deletion to the extent not otherwise
expressly provided pursuant to this Plan or expressly authorized in writing by
an authorized representative of the Company, the original and all copies of all
documents, electronic files, access registrations, access credentials, records,
property and other assets of any nature whatsoever which are in the
Participant’s possession or control and which are the property of the Company
and its Affiliates or which relate to the business activities, facilities or
customers of the Company and its Affiliates, including any records, documents or
property created by the Participant in said capacity. Further, each Participant
agrees to attend an exit interview upon termination of employment to ensure
compliance with the terms of this Plan.

(f)    Cooperation. During his or her employment with the Company and its
Affiliates and thereafter, each Participant shall cooperate with the Company and
its Affiliates, without additional consideration, in any internal investigation
or administrative, regulatory, or judicial proceeding as reasonably requested by
the Company including, without limitation, the Participant’s being available to
the Company and its Affiliates upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information, and turning over to the Company all relevant
and potentially relevant documents and records that are or may come into the
Participant’s possession, all at times and on schedules that are reasonably
consistent with the Participant’s other permitted activities and commitments, if
the Participant is then employed by the Company, and otherwise taking into
account the Participant’s reasonable business obligations.

(g)    Remedies. By signing his or her Participation Agreement, each Participant
shall acknowledge and agree that, in the event of the Participant’s breach of
any provision of this Section 7, the Company will sustain irreparable injury and
will not have an adequate remedy at law. Accordingly, by signing his or her
Participation Agreement, each Participant shall agree that in the event of a
breach or a threatened breach by the Participant of any of the provisions of
this Section 7, the Company, in addition to any other rights and remedies
existing in its favor, may (i) apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive or other relief in order
to enforce or prevent any violations of the provisions hereof (without posting a
bond or other security), (ii) cease any further payments or benefits under this
Plan, and (iii) require the Participant to repay any severance benefits provided
by the Company hereunder. Nothing in this Section 7(g) will be deemed to limit
the Company’s remedies at law or in equity for any breach by the Participant of
any of the provisions of this Section 7 that may be pursued or availed of by the
Company.

 

14



--------------------------------------------------------------------------------

(h)    Whistleblower Protections. Nothing contained in this Plan shall limit a
Participant’s ability to file a charge or complaint with any federal, state or
local governmental agency or commission (a “Government Agency”). In addition,
nothing in this Plan or any other Company agreement, policy, practice,
procedure, directive or instruction shall prohibit a Participant from reporting
possible violations of federal, state or local laws or regulations to any
Government Agency or making other disclosures that are protected under the
whistleblower provisions of federal, state or local laws or regulations. A
Participant does not need prior authorization of any kind to make any such
reports or disclosures, and a Participant is not required to notify the Company
that the Participant has made such reports or disclosures. Nothing in this Plan
shall limit any right a Participant may have to receive a whistleblower award or
bounty for information provided to the Securities and Exchange Commission or
other Government Agency.

8.    Effect on Other Plans, Agreements and Benefits.

(a)    Relation to Other Benefits. Unless otherwise provided herein, nothing in
this Plan shall prevent or limit a Participant’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or its Affiliates for which the Participant may qualify, nor, except as
explicitly set forth in this Plan, shall anything herein limit or otherwise
affect such rights as a Participant may have under any other contract or
agreement with the Company or any of its Affiliates. Any economic or other
benefit to a Participant under this Plan will not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company and its Affiliates (except to the extent provided otherwise in any
such plan with respect to Accrued Benefits).

(b)    Non-Duplication. Notwithstanding the foregoing provisions of this
Section 8, and except as specifically provided below, any severance payments or
benefits received by a Participant pursuant to this Plan shall be in lieu of any
benefits under the Teradata Reduction-in-Force Program or any other severance or
reduction-in-force plan, program, policy, agreement or arrangement maintained by
the Company or an Affiliate (not including an equity award agreement, retirement
or deferred compensation plan or similar plan or agreement which may contain
provisions operative on a termination of the Participant’s employment or which
may incidentally refer to accelerated vesting or accelerated payment upon a
termination of employment) and in lieu of in lieu of any severance or separation
pay benefit that may be required under applicable law; provided, however, that
if a Participant’s employment with the Company and its Affiliates is terminated
in circumstances under which the Participant becomes entitled to severance
payments or benefits pursuant to the Teradata Change in Control Severance Plan
or its successor (the “Change in Control Plan”), then the Participant shall not
be entitled to any severance payments or benefits under this Plan as a result of
such termination of employment and, in lieu of, and not in duplication of, any
severance payments or benefits the Participant would otherwise to be entitled to
receive under this Plan, the Participant shall receive the severance payments or
benefits to which the Participant is entitled under the Change in Control Plan,
payable or provided under the terms, and subject to the conditions, of the
Change in Control Plan.

 

15



--------------------------------------------------------------------------------

9.    Administration. The Plan Committee shall have complete discretion to
interpret where necessary all provisions of the Plan (including, without
limitation, by supplying omissions from, correcting deficiencies in, or
resolving inconsistencies or ambiguities in, the language of the Plan), to make
factual findings with respect to any issue arising under the Plan, to determine
the rights and status under the Plan of Eligible Employees, Participants or
other persons, to resolve questions (including factual questions) or disputes
arising under the Plan and to make any determinations with respect to the
benefits payable under the Plan and the persons entitled thereto as may be
necessary for the purposes of the Plan. Without limiting the generality of the
foregoing, the Plan Committee is hereby granted the authority (a) to determine
whether a particular employee is an Eligible Employee or a Participant; and
(b) to determine if a person is entitled to benefits hereunder and, if so, the
amount and duration of such benefits. Any interpretation or construction of, or
determination or action by, the Plan Committee with respect to the Plan and its
administration shall be final and binding upon any and all parties and persons
affected thereby, subject to the exclusive appeal procedure set forth herein. To
the extent permitted by law, the Plan Committee may delegate to one or more
officers of the Company, subject to such terms as the Plan Committee shall
determine, authority to administer all or any portion of the Plan, or the
authority to perform certain functions with respect to the Plan, including
administrative functions. In the event of such delegation, all references to the
Plan Committee in this Plan (other than such references in the immediately
preceding sentence) shall be deemed references to such officers as it relates to
those aspects of the Plan that have been delegated.

10.    Claims for Benefits.

(a)    Qualified Termination not in Connection with a Change in Control. Except
to the extent otherwise provided in Section 10(b) hereof in the case of a Change
in Control, any Participant or beneficiary who wishes to file a claim for
benefits under the Plan shall file his or her claim in writing with the Teradata
Benefits Committee (the “Benefits Committee”), and any such Claimant’s rights to
pursue or appeal such claim shall be governed exclusively by this Section 10(a).
The Benefits Committee shall review any such claim and, within 90 days after the
claim is filed, shall give written notice to the Claimant of the decision. If
the claim is denied, the notice shall give the reason for the denial, the
pertinent provisions of the Plan on which the denial is based, a description of
any additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary, and
an explanation of the claim review procedure under this Section 10(a). Any such
Claimant who has had a claim for benefits denied by the Benefits Committee shall
have the right to request further review by the Benefits Committee. Such request
must be in writing, and must be made within sixty (60) days after such person is
advised of the denial of benefits. If written request for review is not received
within such sixty day period, the Claimant shall forfeit any such right to
review. The Benefits Committee shall review claims that are appealed in
accordance with this Section 10(a), and may hold a hearing if it deems
necessary, and shall issue a written notice of the final decision. Such notice
shall include specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based. The decision by the
Benefits Committee upon such appeal shall be final and binding upon the Claimant
and the Benefits Committee and all other persons involved.

 

16



--------------------------------------------------------------------------------

(b)    Qualified Termination in Connection with a Change in Control. If and only
if a Change in Control has occurred, a Participant whose Qualified Termination
occurred within two (2) years after or within six (6) months before the Change
in Control (or such Participant’s beneficiary) who wishes to file a claim for
benefits under the Plan shall file his or her claim in writing with the Benefits
Committee, and any such Claimant’s rights to pursue or appeal such claim shall
be governed exclusively by this Section 10(b). The Benefits Committee shall
review any such claim and, within 90 days after the claim is filed, shall give
written notice to the Claimant of the decision. If the claim is denied, the
notice shall give the reason for the denial, the pertinent provisions of the
Plan on which the denial is based, a description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary, and an explanation of the
claim review procedure under this Section 10(b). Any such Claimant who has had a
claim for benefits denied by the Benefits Committee shall have the right to
request review by the Plan Committee. Such request must be in writing, and must
be made within sixty (60) days after such person is advised of the denial of
benefits (or, if later, within sixty (60) days after the Change in Control). If
written request for review is not received within such sixty day period, the
Claimant shall forfeit any such right to review. The Plan Committee shall review
claims that are appealed in accordance with this Section 10(b), and may hold a
hearing if it deems necessary, and shall issue a written notice of the final
decision. Such notice shall include specific reasons for the decision and
specific references to the pertinent Plan provisions on which the decision is
based. The decision shall be final and binding upon the Claimant and the Plan
Committee and all other persons involved. Except as otherwise provided in
Section 7(g) hereof, any dispute or controversy arising under or in connection
with this Plan in circumstances covered by this Section 10(b) and not resolved
through the foregoing process shall be settled exclusively by arbitration in the
city of the Company’s headquarters (except to the extent, if any, that the
Participant objects in writing to that arbitration location within thirty
(30) days after initiation of the arbitration claim and applicable law requires
that the arbitration be held in the Participant’s state of employment with the
Company, in which event the arbitration shall be held in such state in
conformity with such law at a location determined by the American Arbitration
Association), in accordance with the then-current applicable rules of the
American Arbitration Association then in effect. In addition, and as an
exclusive alternative to the filing of a claim with the Benefits Committee, a
Claimant whose Qualified Termination occurred within two (2) years after or
within six (6) months before the Change in Control may seek to resolve a dispute
or controversy by filing a claim in arbitration without first seeking the review
of the Benefits Committee or the Plan Committee. The arbitrator may award only
those payments which are consistent with the terms of this Plan and shall not
have authority to award punitive damages. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.

11.    Participants Deemed to Accept Plan. By accepting any payment or benefit
under the Plan, each Participant and each person claiming under or through any
such Participant shall be conclusively deemed to have indicated his or her
acceptance and ratification of, and consent to, all of the terms and conditions
of the Plan and any action taken under the Plan by the Plan Committee, the
Company or its Affiliates, in any case in accordance with the terms and
conditions of the Plan.

 

17



--------------------------------------------------------------------------------

12.    Successors.

(a)    Company Successors. This Plan shall bind any successor of the Company,
its assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place. In
the case of any transaction in which a successor would not by the foregoing
provision or by operation of law be bound by this Plan, the Company shall
require such successor expressly and unconditionally to assume and agree to
perform the Company’s obligations under this Plan, in the same manner and to the
same extent that the Company would be required to perform if no such succession
had taken place.

(b)    Participant Successors. The rights of a Participant to receive any
benefits hereunder shall not be assignable, transferable or delegable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by his or her will or by the laws of descent and distribution and, in
the event of any attempted assignment or transfer contrary to this
Section 12(b), the Company shall have no liability or obligation to pay any
amount so attempted to be assigned, transferred or delegated.

13.    Unfunded Status. All payments pursuant to the Plan shall be made from the
general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.

14.    Withholding. The Company and its Affiliates may withhold from any amounts
payable under this Plan all federal, state, city or other taxes as the Company
and its Affiliates are required to withhold pursuant to any law or government
regulation or ruling.

15.    Notices. Any notice provided for in this Plan shall be in writing and
shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient. Notices
to the Participant shall be sent to the address of the Participant most recently
provided to the Company.

Notices to the Company should be sent to:

General Counsel/Notices

Teradata Corporation

10000 Innovation Drive

Miamisburg, Ohio 45342

Attn: Legal Notices

Email: Law.notices@teradata.com

or to such other address as the Company may furnish to the Participant in
writing in accordance herewith.

 

18



--------------------------------------------------------------------------------

Notice and communications shall be effective on the date of delivery if
delivered by hand or email, on the first business day following the date of
dispatch if delivered utilizing overnight courier, or three business days after
having been mailed, if sent by registered or certified mail.

16.    Amendment and Termination. Except as otherwise provided herein, the
Company expressly reserves the right to terminate the Plan and to amend the Plan
in whole or in part, without either the consent of or any prior notification to
Participants, including, without limitation, to remove individuals as
Participants or to modify all or any benefits under Section 4 hereof.
Notwithstanding the foregoing, (a) no amendment of the Plan shall impair the
rights of a Participant who previously has incurred a Qualified Termination
unless such amendment is agreed to in a writing signed by the Participant (or
his or her legal representative) and the Company; (b) the Company shall provide
written notice to each affected Participant, in accordance with Section 15
hereof, at least one hundred eighty (180) calendar days prior to the
effectiveness of the termination of the Plan or the removal of an individual as
a Participant in the Plan; (c) in the event that a Change in Control occurs
within one hundred eighty (180) calendar days following an amendment to the Plan
that would adversely affect the rights or potential rights of Participants, the
amendment will not be effective; and (d) in anticipation of or on or within two
(2) years after a Change in Control, the Plan shall not be subject to amendment,
change, substitution, deletion, revocation or termination in any respect which
adversely affects the rights of Participants (including the removal of an
individual as a Participant) without the consent of each Participant so
affected.

17.    Governing Law. This Plan shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Delaware,
without regard to conflicts of law principles.

18.    Severability. Whenever possible, each provision of this Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any part of any provision of this Plan is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such part shall be ineffective to the extent of such invalidity,
illegality or unenforceability only, without in any way affecting the remaining
parts of such provision or the remaining provisions of this Plan.

19.    Headings. Headings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

20.    Section 409A.

(a)    In General. Section 409A of the Code (“Section 409A”) imposes payment
restrictions on “nonqualified deferred compensation” (potentially including
payments owed to a Participant upon termination of employment). Failure to
comply with these restrictions could result in negative tax consequences to a
Participant, including immediate taxation, interest and a 20% additional income
tax. It is the Company’s intent that this Plan be exempt from the application
of, or otherwise comply with, the requirements of Section 409A. Specifically,
any taxable benefits or payments provided under this Plan are intended to be
separate payments that

 

19



--------------------------------------------------------------------------------

qualify for the “short-term deferral” exception to Section 409A to the maximum
extent possible, and to the extent they do not so qualify, are intended to
qualify for the separation pay exceptions to Section 409A to the maximum extent
possible. To the extent that none of these exceptions applies, and to the extent
that the Company determines it is necessary to comply with Section 409A (e.g.,
if the Participant is a “specified employee” within the meaning of
Section 409A), then notwithstanding any provision in this Plan to the contrary,
all amounts that would otherwise be paid or provided to such Participant during
the first six months following the Date of Termination shall instead be
accumulated through and paid or provided (without interest) on the first
business day that is more than six months after the Participant’s separation
from service.

(b)    Separation from Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Plan providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and the Participant is no longer
providing services (at a level that would preclude the occurrence of a
“separation from service” within the meaning of Section 409A) to the Company or
its Affiliates as an employee or consultant, and for purposes of any such
provision of this Plan, references to the “Date of Termination,” a
“termination,” “termination of employment” or like terms shall mean “separation
from service” within the meaning of Section 409A.

(c)    In-Kind Benefits and Reimbursements. To the extent that any taxable
in-kind benefit or reimbursement provided under this Plan is not exempt from the
requirements of Section 409A, then the following rules shall apply: (i) the
amount of any such in-kind benefit or reimbursement to which a Participant may
be entitled during a calendar year will not affect the amount to be provided in
any other calendar year, (ii) any such in-kind benefit or reimbursement shall
not be subject to liquidation or exchange for another benefit, and (iii) any
such reimbursement shall be paid no later than the last day of the calendar year
following the calendar year in which the reimbursable expense, if any, was
incurred.

(d)    Payment Dates. Whenever a payment under this Plan specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the sole discretion of the Company. In the
event the payment period under this Plan for any nonqualified deferred
compensation commences in one calendar year and ends in a second calendar year,
the payments shall not be paid (or installments commenced) until the later of
the first payroll date of the second calendar year, or the date that such
Release becomes effective and irrevocable, to the extent necessary to comply
with Section 409A. For purposes of Section 409A, a Participant’s right to
receive installment payments pursuant to this Plan shall be treated as a right
to receive a series of separate and distinct payments.

(e)    Acceleration, etc. The payments and benefits provided under this Plan may
not be deferred, accelerated, extended, paid out or modified in a manner that
would result in the imposition of an additional tax under Section 409A upon a
Participant. To the extent that the Company determines that any payment under
this Plan would be considered an impermissible acceleration or deferral of
payment of nonqualified deferred compensation in violation of Section 409A, the
Company will instead make such payment on the earliest date that it may be made

 

20



--------------------------------------------------------------------------------

without violating Section 409A. Further, to the extent that the Company
determines that it is necessary, in order to comply with Section 409A with
respect to any Participant who also participates (or participated) in the Change
in Control Plan, the Company may require that any amount payable under this Plan
be paid at the time and in the form applicable for payments of a similar type
(even if in a different amount) under the Change in Control Plan.

(f)    No Warranty or Guaranty of Tax Treatment. Although the Company will use
its best efforts to avoid the imposition of taxation, interest and penalties
under Section 409A, the tax treatment of the benefits provided under this Plan
is not warranted or guaranteed. Neither the Company, its Affiliates nor their
respective directors, officers, employees or advisers shall be held liable for
any taxes, interest, penalties or other monetary amounts owed by a Participant
(or any other individual claiming a benefit through the Participant) as a result
of this Plan.

* * * * *

 

21



--------------------------------------------------------------------------------

EXHIBIT A

TERADATA EXECUTIVE SEVERANCE PLAN

SEVERANCE MULTIPLES AND

BENEFIT CONTINUATION PERIODS

 

Participation Level

 

Severance Multiple

 

Benefit Continuation Period

Level I Participants

  1.0   Twelve (12) months, commencing on the Date of Termination

Level II Participants

  0.5   Six (6) months, commencing on the Date of Termination



--------------------------------------------------------------------------------

EXHIBIT B

PARTICIPATION AGREEMENT

[Date]

Dear [Name]:

You have been selected to participate in the Teradata Executive Severance Plan
(the “Plan”), subject to your execution and return of this agreement (this
“Participation Agreement”) to Teradata Corporation (the “Company”). The Plan has
been adopted by the Company effective as of February 1, 2017, and capitalized
terms used without definition in this Participation Agreement have the meaning
given to such terms in the Plan.

You have been designated as an Eligible Employee who is eligible to participate
in the Plan as a Level [I] [II] Participant, subject to the terms and conditions
of the Plan and this Participation Agreement.

By signing this Participation Agreement, you hereby acknowledge and agree as
follows: (a) that you have read the Plan, including, but not limited to, the
provisions contained in Section 7 of the Plan entitled “Restrictive Covenants”
(the “Restrictive Covenants”); (b) that the Restrictive Covenants are intended
to encourage conduct that protects the legitimate business interests of the
Company and its subsidiaries and affiliates, including but not limited to
protection of Teradata’s Trade Secret Information; (c) that, as a condition to
and in consideration of receiving the benefits set forth in the Plan, you hereby
agree to be bound by and to comply with the terms and conditions of the
Restrictive Covenants; and (d) that you will notify the Company in writing if
you have, or reasonably should have, any questions regarding the applicability
of the Restrictive Covenants. You further acknowledge that by signing this
Participation Agreement, you have thereby willingly agreed to comply with the
Restrictive Covenants, and that that you were free to reject this Participation
Agreement and all benefits under the Plan with no adverse consequences to your
employment with the Company and its Affiliates.

Note that the agreements you make by executing this Participation Agreement will
be enforceable against you, regardless of whether or not your employment
terminates in circumstances that entitle you to severance benefits under the
Plan.

Please note that you are not required to participate in the Plan, and may
decline participation in the Plan by not returning this Participation Agreement.
If you want to accept participation in the Plan, you must execute this
Participation Agreement and see that it is returned to the Company’s [●] at [●]
so that it is received no later than [Date]1. This Participation Agreement may
be executed in separate counterparts, each of which is deemed to be an original
and all of which taken together constitute one and the same agreement.

[SIGNATURE PAGE FOLLOWS]

 

 

1 An Eligible Employee has until the later of 15 days after receipt of the
Participation Agreement or 45 days after designation as an Eligible Employee to
sign the Participation Agreement.

 

B-1



--------------------------------------------------------------------------------

TERADATA CORPORATION

ACCEPTED AND AGREED BY PARTICIPANT

 

By:_______________________________________

Signed:______________________________________

Title: _____________________________________

Dated: _______________________________________

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C

RELEASE OF CLAIMS

My employment with Teradata Corporation (“Teradata”) terminated effective as of
[●], 20[●]. In exchange for the severance benefits provided under Section 4(b)
of the Teradata Executive Severance Plan (the “Plan”), which shall be provided
upon the terms, and subject to the conditions of the Plan, including, but not
limited to, my compliance with Section 7 of the Plan, I acknowledge and agree to
the following:

 

1. I may sign and submit this Release of Claims (“Release”) at any time during
the [21] [45] days after my termination.

 

2. I understand this Release does not constitute an admission by Teradata of any
liability, violation of any federal or state laws, or any other civil wrong.

 

3. I may revoke this Release during the seven days after I sign it by delivering
written notice to Teradata in accordance with Section 15 of the Plan no later
than the close of business on the seventh day after signature. This Release will
not become effective or enforceable until the expiration of that seven-day
period. I understand that my severance benefits will be processed after the
expiration of the seven-day period.

 

4. I release and discharge Teradata, its affiliates, successors, and each of
their fiduciaries, stockholders, directors, officers, agents, and employees
(“Released Parties”), from all claims, causes of action, suits, damages, rights
to monetary or equitable relief, known or unknown, including access to
Teradata’s internal dispute resolution process, for anything occurring up to and
including the date on which I sign this Release. Without limiting the prior
sentence, this release covers all claims I have, have ever had, or may now have,
for or related in any way to my employment or the end of my employment with the
Company, including but not limited to all claims for age discrimination under
the Age Discrimination in Employment Act; Title VII of the Civil Rights Act of
1964; the Family and Medical Leave Act; the Employee Retirement Income Security
Act (“ERISA”), any similar state or local Fair Employment statute or ordinance;
any claim of wrongful discharge, discrimination, harassment, retaliation, breach
of implied or express promises, defamation, invasion of privacy and intentional
or negligent infliction of emotional distress; all claims for lost or unpaid
wages, overtime, bonuses, or statutory penalties; and any claims of coverage
under any of Teradata’s commercial automobile liability insurance policies.

Without limiting the foregoing Paragraph, I represent that I understand that
this Release specifically releases and waives any claims of age discrimination,
known or unknown, that I may have against the Released Parties as of the date I
sign this Release. This Release specifically includes a waiver of rights and
claims under the Age Discrimination in Employment Act of 1967, as amended, and
the Older Workers Benefit Protection Act. I acknowledge that as of the date I
sign this Release, I may have certain rights or claims under the Age
Discrimination in Employment Act, 29 U.S.C. §626 and I voluntarily relinquish
any such rights or claims by signing this Release.



--------------------------------------------------------------------------------

5. Teradata advises me to consult with an attorney prior to signing this
Release. By signing this Release I understand I am giving up and waiving legal
rights. I have either freely chosen not to consult with an attorney or I have
decided to sign after discussing this Release with my attorney.

 

6. This Release does not prevent me from responding accurately and fully to any
question, inquiry or request for information when required by legal process, or
disclosing information to regulatory bodies. Further, nothing contained in this
Release limits my ability to file a charge or complaint with any federal, state
or local governmental agency or commission (a “Government Agency”). In addition,
nothing in this Release or any other Company agreement, policy, practice,
procedure, directive or instruction shall prohibit me from reporting possible
violations of federal, state or local laws or regulations to any Government
Agency or making other disclosures that are protected under the whistleblower
provisions of federal, state or local laws or regulations. I understand that I
do not need prior authorization of any kind to make any such reports or
disclosures, and that I am not required to notify the Company that I have made
such reports or disclosures. However, if I file any charge or complaint with any
Government Agency, and if the Government Agency pursues any claim on my behalf,
or if any other third party pursues any claim on my behalf, I hereby waive any
right to monetary or other individualized relief (either individually, or as
part of any collective or class action) that arises out of alleged facts or
circumstances on or before the effective date of this Release; provided that
nothing in this Release limits any right I may have to receive a whistleblower
award or bounty for information provided to the Securities and Exchange
Commission or other Government Agency.

 

7. As used in this Release, “Teradata” includes its parents, subsidiaries,
affiliates, divisions, past and present directors, officers, agents and
employees.

 

8. This Release and the Plan represent the entire agreement between me and
Teradata relating to the end of my employment and, with the exception of any
agreements relating to arbitration of employment-related disputes, or trade
secrets and preserving the confidentiality of Teradata information, supersedes
all prior written or oral understandings, statements or agreements.

I have read this Release and I understand its terms. I enter into and sign this
Release knowingly, voluntarily, and with full knowledge of its contents.

 

 

  

 

  

 

  

 

Signature of Associate

   Social Security Number    Non-Teradata E-mail Address    Date

 

  

 

  

 

  

Associate Name (Printed)

   Associate QuickLook ID    Non-Teradata Telephone Number   



--------------------------------------------------------------------------------

Human Resources Acknowledgment of Receipt:

 

 

  

 

  

 

Human Resources Representative

   Title    Date

NOTE: The original document, when signed by both employee and Human Resources
Representative should be returned to the Teradata HR Service Center, for
inclusion in the employee’s Personnel File.

Teradata HR Service Center

10000 Innovation Drive

Miamisburg, Ohio 45342